DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HUO et al. (CN 104926083) with evidence by Platinum Metals Rev (“Creep Properties of Platinum metals and Alloys”)).
Huo teaches a manufacturing method for a glass article. Huo teaches a step of transferring a molten glass by causing the molten glass to flow through a transfer pipe (see figure 3), wherein the transfer pipe comprises: a pipe end portion being an end portion in a pipe axis direction; a pipe-shaped portion; and a joining portion configured to join the pipe end portion and the pipe-shaped portion to each other, wherein the pipe end portion comprises: a flange portion; and a curved portion extending from an inner peripheral end of the flange portion toward the pipe-shaped portion side and being reduced in diameter toward the pipe-shaped portion side (figures 4b-4f).

Regarding claim 2, figure 4c shows the pipe end portion further comprises an extending pipe-shaped portion continuous with an end portion of the curved portion on the pipe-shaped portion side and having the same diameter as the pipe-shaped portion.  
Regarding claim 4, figure 4c shows the flange portion is arranged in a vertical posture, and figure 3 shows a pipe axis of the pipe-shaped portion is inclined with respect to the flange portion.  
Regarding claim 6, see the discussion of claim 1 above.
Regarding claim 8, see the discussion of claim 4 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 5, 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUO et al. (CN 104926083) in view of LINEMAN et al. (US 2014/0123710).

Huo is silent to a reinforcing material arranged on an outer periphery.
Lineman teaches a manufacturing method for a glass article. Lineman teaches transferring a molten glass by causing the molten glass to flow through a transfer pipe (see figure 1). Lineman teaches that the transfer pipe has a reinforcing material (106a) arranged on an outer periphery over the entire length of the pipe, including end portions. It would have been obvious to one of ordinary skill in the art to modify the pipe of Huo to include the outer reinforcing material of Lineman because Lineman teaches that this provides the advantage of a structural support to prevent sagging (para. 0006).
Regarding claim 5, figure 4c shows the flange portion is arranged in a vertical posture, and figure 3 shows a pipe axis of the pipe-shaped portion is inclined with respect to the flange portion.  
Regarding claim 7, see the discussion of claim 3 above.
Regarding claim 9, see the discussion of claim 5 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741